DETAILED ACTION

1.	This is the first action on the merits relating to U.S. Application Serial No. 16/203,219 filed on January 31, 2019.  Currently claims 1-8 remain in the examination. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
4.	The drawings are objected to because of the two issues: 1) left side of the figure 1 (left side of the box) is missing.  2) Generally the submitted drawings are smudgy especially figures 3-5.  The clarity in the lines, labels, and description in the all figures can be improved.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 
	Corrected replacement drawings are required.

Claim Objections
5.	Claim 1, 4, and 7 are objected to because of the following informalities:
Regarding claim 1, lines 3-4: “generating two-dimensional code groups corresponding to each commodity in a one-to-one” seems to suggest that there are two dimensional codes associated with two items.  However, the claimed subject matter discloses that the two codes are associated with one item.  If this is correct, the quoted phrase should be changed to “generating two-dimensional code groups corresponding to a commodity.”  
Please review and amend the claim if needed.  Claim 4 should be reviewed and amended in the same manner as claim 1.  
Regarding claim 1, lines 17-18: “S4. judging whether a commodity is a genuine commodity; if so, entering step S5;” should be replaced with -- judging whether a commodity is a genuine commodity; if so, entering step S5 and step S6;-- Although this is understandable relying on figure 1, in the claim language, it is unclear when or whether S6 is performed.  

Although these claims are objected, it may be rejected under 35 USC 112 second paragraph rejection.   Appropriate correction is required.
Regarding claim 7, the claim is an independent claim limited to a system.  Please replace “claim 4” in line 4 with the actual text of claim 6 in order to place claim 7 in better form for an independent claim.  
Appropriate correction is required.

Allowable Subject Matter
6.	Claims 2, 3, 5, 6, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The following is a statement of reasons for the indication of allowable subject matter:  The claims are directed at a method for authenticating (anti-counterfeit) method.  The method uses two two-dimensional code, and reading the first two dimensional code and uploading information related to production time, place and composition of the commodity; and reading the first two-dimensional code activates the second two dimensional code that is linked to the first two-dimensional code.  This limitation is neither disclosed nor suggested by the cited references.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
April 5, 2021